                  Case 7:17-cv-01534-LSC Document 83 Filed 11/14/18 Page 1 of 2            FILED
                                                                                  2018 Nov-14 PM 03:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION

                                                 )
 LINDSAY and BENJAMIN DAVIS,                     )
             Plaintiffs,                         )
                                                 )
      v.
                                                 )            7:17-cv-01533-LSC
 J. MICHAEL WHITE, et al.,                       )
             Defendants                          )
                                                 )
                                                 )


                                                 )
 NICOLE and JONATHAN SLONE,
                                                 )
            Plaintiffs,                          )
                                                 )
  v.                                                          7:17-cv-01534-LSC
                                                 )
 J. MICHAEL WHITE, et al.,                       )
            Defendants                           )
                                                 )
                                                 )




MONICA and JOHN LAWRENCE JR.,                    )
                                                 )
           Plaintiffs,                           )
 v.                                              )
                                                 )            7:17-cv-01535-LSC
J. MICHAEL WHITE, et al.,                        )
       \
           Defendants.                           )
                                                 )
                                                 )
                                            Page 1 of 2
        Case 7:17-cv-01534-LSC Document 83 Filed 11/14/18 Page 2 of 2




                                        Order

      Before this Court is Town of Lake View’s Motion to Strike Exhibit 2, a letter

dated April 19, 2016, to Plaintiffs’ Amended Complaint because it is attorney-client

privileged information. (Doc. 39 in Case No. 17-cv-01533.) (Doc. 54 in Case No. 17-

cv-01534.) (Doc. 51 in Case No. 17-cv-01535.) The Court GRANTS in part and

DENIES in part. The Town of Lake View’s Motion to Strike Exhibit 2 as stated on

the record in the Telephonic Conference between the parties on November 14th,

2018 at 10:00 AM is GRANTED in that the letter is attorney-client privileged

information. However, the letter is also clearly in the public domain and thus

cannot be “clawed back.” Therefore, the Court finds that the letter is not

admissible for use in trial or hearings, but notes that most of the information

contained therein is likely to be discoverable.

      DONE and ORDERED on November 14, 2018.


                                                  _____________________________
                                                          L. Scott Coogler
                                                     United States District Judge
                                                                                    195126




                                      Page 2 of 2
